UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7770



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RANDALL WAYNE GILBERT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
Chief District Judge. (CR-91-53-WS, CA-96-385-6)


Submitted:   February 17, 1998            Decided:   March 12, 1998


Before WIDENER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randall Wayne Gilbert, Appellant Pro Se. Benjamin H. White, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

United States v. Gilbert, Nos. CR-91-53-WS; CA-96-385-6 (M.D.N.C.
Sept. 16, 1996). We deny leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2